Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J.), entered August 29, 2006 in a proceeding pursuant to Social Services Law § 384-b. The order terminated respondent’s parental rights and awarded custody and guardianship of the children to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in the decision at Family Court. Present—Gorski, J.P., Smith, Centra, Lunn and Fahey, JJ.